[TextBox: [img-media_image1.png]]
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Browdy and Neimark, PLLC
1625 K Street, N.W.
Suite 550
Washington, DC 20006


In re Application of 				:
Daniel Cohen et al. 				: 
Serial No. 12/915,709			: 	XXX PETITION TYPE
Filed: October 29, 2010     	 		:	
Docket No.: COHEN99			:

This letter is in response to the Petition under 37 CFR § 1.181 filed September 21, 2021. The Technology Center Director has the authority to decide this petition; M.P.E.P. § 1002.02(c), item (3). The petition is DISMISSED as moot in view of the examiner’s allowability notice mailed November 12, 2021.
BACKGROUND
After extensive prosecution, the examiner sent a miscellaneous communication sent after final rejection September 17, 2021, declining to consider a non-patent publication by Ochs et al. That same day, applicant filed a notice of appeal and a pre-brief conference request. On September 21, 2021, applicant filed a rule 1.181(a) petition requesting that the Technology Center Director instruct the examiner to consider the reference.

On November 1, 2021, the examiner held a preappeal conference with Supervisory Patent Examiner Kortney Klinkel and Quality Assurance Specialist Lora Driscoll. during that conference, the examiner determined that the application is allowable. 

The examiner mailed a notice of allowability on November 12, 2021. In that document, she indicated that she entered the Ochs reference and considered it in evaluating allowability. (Reasons for Allowance at 2.) 


DECISION
In view of the examiner’s allowability notice indicating that the Ochs reference was considered, the petition is DISMISSED as moot. 
Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, Art Unit 1600